


109 HR 5885 IH: Eightmile Wild and Scenic River

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5885
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Simmons (for
			 himself, Mr. Shays,
			 Mrs. Johnson of Connecticut,
			 Mr. Larson of Connecticut, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  certain segments of the Eightmile River in the State of Connecticut as
		  components of the National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eightmile Wild and Scenic River
			 Act.
		2.Wild and Scenic
			 River designation, Eightmile River, Connecticut
			(a)FindingsCongress
			 finds the following:
				(1)The Eightmile River Wild and Scenic River
			 Study Act of 2001 (Public Law 107–65; 115 Stat. 484) authorized the study of
			 the Eightmile River in the State of Connecticut from its headwaters downstream
			 to its confluence with the Connecticut River for potential inclusion in the
			 National Wild and Scenic Rivers System.
				(2)The segments of the Eightmile River covered
			 by the study are in a free-flowing condition, and the outstanding resource
			 values of the river segments include the cultural landscape, water quality,
			 watershed hydrology, unique species and natural communities, geology, and
			 watershed ecosystem.
				(3)The Eightmile
			 River Wild and Scenic Study Committee has determined that—
					(A)the outstanding
			 resource values of these river segments depend on sustaining the integrity and
			 quality of the Eightmile River watershed;
					(B)these resource
			 values are manifest within the entire watershed; and
					(C)the watershed as a
			 whole, including its protection, is itself intrinsically important to this
			 designation.
					(4)The Eightmile
			 River Wild and Scenic Study Committee took a watershed approach in studying and
			 recommending management options for the river segments and the Eightmile River
			 watershed as a whole.
				(5)During the study, the Eightmile River Wild
			 and Scenic Study Committee, with assistance from the National Park Service,
			 prepared a comprehensive management plan for the Eightmile River watershed,
			 dated December 8, 2005 (in this section referred to as the Eightmile
			 River Watershed Management Plan), which establishes objectives,
			 standards, and action programs that will ensure long-term protection of the
			 outstanding values of the river and compatible management of the land and water
			 resources of the Eightmile River and its watershed, without Federal management
			 of affected lands not owned by the United States.
				(6)The Eightmile River Wild and Scenic Study
			 Committee voted in favor of inclusion of the Eightmile River in the National
			 Wild and Scenic Rivers System and included this recommendation as an integral
			 part of the Eightmile River Watershed Management Plan.
				(7)The residents of the towns lying along the
			 Eightmile River and comprising most of its watershed (Salem, East Haddam, and
			 Lyme, Connecticut), as well as the Boards of Selectmen and Land Use Commissions
			 of these towns, voted to endorse the Eightmile River Watershed Management Plan
			 and to seek designation of the river as a component of the National Wild and
			 Scenic Rivers System.
				(8)The State of
			 Connecticut General Assembly enacted Public Act 05–18 to endorse the Eightmile
			 River Watershed Management Plan and to seek designation of the river as a
			 component of the National Wild and Scenic Rivers System.
				(b)DesignationSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end the following new paragraph:
				
					(_)Eightmile River,
				ConnecticutSegments of the
				main stem and specified tributaries of the Eightmile River in the State of
				Connecticut, totaling approximately 25.3 miles, to be administered by the
				Secretary of the Interior as follows:
						(A)The entire 10.8-mile segment of the main
				stem, starting at its confluence with Lake Hayward Brook to its confluence with
				the Connecticut River at the mouth of Hamburg Cove, as a scenic river.
						(B)The 8.0-mile segment of the East Branch of
				the Eightmile River starting at Witch Meadow Road to its confluence with the
				main stem of the Eightmile River, as a scenic river.
						(C)The 3.9-mile segment of Harris Brook
				starting with the confluence of an unnamed stream lying 0.74 miles due east of
				the intersection of Hartford Road (State Route 85) and Round Hill Road to its
				confluence with the East Branch of the Eightmile River, as a scenic
				river.
						(D)The 1.9-mile segment of Beaver Brook
				starting at its confluence with Cedar Pond Brook to its confluence with the
				main stem of the Eightmile River, as a scenic river.
						(E)The 0.7-mile segment of Falls Brook
				from its confluence with Tisdale Brook to its confluence with the main stem of
				the Eightmile River at Hamburg Cove, as a scenic
				river.
						.
			(c)ManagementThe segments of the main stem and certain
			 tributaries of the Eightmile River in the State of Connecticut designated as
			 components of the National Wild and Scenic Rivers System by the amendment made
			 by subsection (b) (in this section referred to as the Eightmile
			 River) shall be managed in accordance with the Eightmile River
			 Watershed Management Plan and such amendments to the plan as the Secretary of
			 the Interior determines are consistent with this section. The Eightmile River
			 Watershed Management Plan is deemed to satisfy the requirements for a
			 comprehensive management plan required by section 3(d) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(d)).
			(d)CommitteeThe
			 Secretary of the Interior shall coordinate the management responsibilities of
			 the Secretary with regard to the Eightmile River with the Eightmile River
			 Coordinating Committee, as specified in the Eightmile River Watershed
			 Management Plan.
			(e)Cooperative
			 agreementsIn order to provide for the long-term protection,
			 preservation, and enhancement of the Eightmile River, the Secretary of the
			 Interior may enter into cooperative agreements pursuant to sections 10(e) and
			 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)) with
			 the State of Connecticut, the towns of Salem, Lyme, and East Haddam,
			 Connecticut, and appropriate local planning and environmental organizations.
			 All cooperative agreements authorized by this subsection shall be consistent
			 with the Eightmile River Watershed Management Plan and may include provisions
			 for financial or other assistance from the United States.
			(f)Relation to
			 national park systemNotwithstanding section 10(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1281(c), the Eightmile River shall not be
			 administered as part of the National Park System or be subject to regulations
			 which govern the National Park System.
			(g)Land
			 management
				(1)Zoning
			 ordinancesFor the purposes of the Eightmile River, the zoning
			 ordinances adopted by the towns of Salem, East Haddam, and Lyme, Connecticut,
			 in effect as of December 8, 2005, including provisions for conservation of
			 floodplains, wetlands and watercourses associated with the segments, are deemed
			 to satisfy the standards and requirements of section 6(c) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1277(c)).
				(2)Acquisition of
			 landsThe provisions of
			 section 6(c) of the Wild and Scenic Rivers Act that prohibit Federal
			 acquisition of lands by condemnation shall apply to the Eightmile River. The
			 authority of the Secretary of the Interior to acquire lands for the purpose of
			 managing the Eightmile River as a component of the National Wild and Scenic
			 Rivers System shall be—
					(A)limited to
			 acquisition by donation or acquisition with the consent of the owner of the
			 lands; and
					(B)subject to the
			 additional criteria set forth in the Eightmile River Watershed Management
			 Plan.
					(h)Watershed
			 approach
				(1)In
			 generalIn furtherance of the watershed approach to resource
			 preservation and enhancement articulated in the Eightmile River Watershed
			 Management Plan, the tributaries of the Eightmile River watershed specified in
			 paragraph (2) are recognized as integral to the protection and enhancement of
			 the Eightmile River and its watershed.
				(2)Covered
			 tributariesParagraph (1) applies with respect to Beaver Brook,
			 Big Brook, Burnhams Brook, Cedar Pond Brook, Cranberry Meadow Brook, Early
			 Brook, Falls Brook, Fraser Brook, Harris Brook, Hedge Brook, Lake Hayward
			 Brook, Malt House Brook, Muddy Brook, Ransom Brook, Rattlesnake Ledge Brook,
			 Shingle Mill Brook, Strongs Brook, Tisdale Brook, Witch Meadow Brook, and all
			 other perennial streams within the Eightmile River watershed.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section and the amendment made by subsection
			 (b).
			
